DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1-10 and 15-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 18:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a device for setting a connecting element comprising a setting unit attached to a tool carrier and a component carrier; wherein the setting unit comprises a hold-down device; a punch; and a punch sleeve; and the component carrier comprises a base body and an embossing sleeve such that in operation a deep drawn collar is formed around a hole in the workpiece and the deep-drawn collar projects from the workpiece in a direction towards the hold-down device as recited by independent claim 1.

Claim 10:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a device for setting a connecting element comprising a setting unit including a punch; and a punch sleeve; wherein
the punch sleeve and the punch are adapted to be rotated relative to one another, so that in a predetermined rotational position, the connection between the punch and the punch sleeve is released and the punch is movable relative to the punch sleeve for performing the punching operation, or
the punch sleeve and the punch are adapted to be rotated relative to one another by a drive unit that is controllable freely, a rotation taking place by a driver that engages in the punch sleeve or the punch, or
the punch sleeve is guided in the feed direction within the hold-down device in a rotationally secure manner up to a predetermined axial position at which the connection between the punch and the punch sleeve is released by rotating the punch sleeve, or
front and rear driver stops are formed on the punch sleeve and on the punch, wherein the front driver stops are disengaged for releasing the connection between the punch and the punch sleeve by rotating the punch sleeve as required of independent claim 10.
The most relevant prior art attributed to Ladouceur et al. (US 5,722,139) discloses a device for setting a connecting element; and Ladouceur fails to disclose or fairly suggest the setting device as recited by applicant’s claimed invention.
 One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a 
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726